Judgment affirmed, without costs of this appeal to any party. All concur, except Taylor and Dowling, JJ., who dissent and vote for reversal on the law and facts and for dismissal of the complaint on the ground that the findings that the contract alleged in the complaint was made are contrary to and against the weight of the evidence. (See Tracy v. Danzinger, 253 App. Div. 418; affd., 279 N. Y. 679.) (The judgment is for plaintiffs in an action to compel specific performance of an agreement.) Present — Cunningham, Taylor, Dowling, Harris and McCurn, JJ.